                Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 1 of 9




                                                           CIVIL DOCKET NO.
                    Summons                                                          T °Ed Cole 441 aic asse
                                                                                     The Superior Court
 CASE NAME
                                                     ,P.oexcoti a
                                                                                    b! erms P.on.t,v1NAll us               Cierk of Courts


     -3-ostiiN S kDui ron                                                              WC)rc.es4-e-r                            Garrey
                                                                                     COURT NAME if, ADDRESS:
                                                             Plairel(s)
                                        vs.                                                     r&egit4-/-COU /1±Y SUP Rr ia r
                                                                                         Cokid--
   C1-4.2--oLolroo," Coivep omit                                                       9,a &to, I          stree'
   aid -r-Ft LilFe-r;                                      Datandargs)
                                                                                                rCfs-Ttf, AAA 0 I(00?


             ills SUMMONS IS DIRECTED TO C               N A2-01otikio                                (Defendant's; name)


 You are being sued.The Plaintiff(s) named above has started a towel& against you. A copy of the Plaintiffs Complaint filed
  against you is attached to this summons and the original complain has been filed intheGOrc.e...si-ce-Sup-Rflor                 Court.
                                 YOU MST ACT PROMPILY TO PROTECT YOUR RIGHTS. .


1. You  mast tespdole.  tr f lkjawsuit hr writing within 20 days,
If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
You will also lose the opportunity to tell your side of the story. You must respond to this.lawsuit in writing even if you expect to
resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
from the Court.          •

2. How      Respond.
To respond to this lawsuit, you must file a written to response with the court and mail a copy to the Plaintiff's Attorney(or the
 laintiff, if unrepresented). You can do this by:
         a)Filing your signed original,response with the Cleric's Office for Civil Business,1.0ortfsitr-,cuperio(Court
          ass" NI 'Ire e,rti (4.10 rcz,k,Tivvi-- at 8"'(address); by mail or in persan AND
         b)Delivering or mailing a copy of your response to the Plaintiffs Attomey/Plaintiff at the following address:
          LaurqA-.                    1-e-, Ewp.; Uo(at (No r:ce-si-er go cid t 5c.)if-t.'OD 4{;
          Fr-ct.A-1 IA 84-0o,  VIA*


  What to India fe in Your Res      nse.
  "Answer" is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)
 eged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
you may lose your right to use them in court. If you have any claims against the Plaintiff(referred to as counterclaims)that
re based on the same facts or transaction described in the Complaint,then you must include those claims in your Answer.
otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. if you want to have your case
 heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.


                                                                                 clue CO'
                                                                                        ,I AU             e c.40A..4„
                                                                                                i Deputy Sheriff Suffolk C my
                                                                                                1
                 Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 2 of 9



                                                                                                                                                    •



 3(cont). You can also respond to a Complaint by filing a "Motion to Dismiss," if you believe that the complaint is legally
 invalid or legally insufficient A Motion to Dismiss must be based on one ofthe legal deficiencies or reasons listed under
 Mass. R.Civ.P.12. If you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil- Motions"
 described in the rules ofthe Court in which the complaint was filed,available at
                                                 SWAY.mass.govIcourislcase-legakeskules_of                   court

 4. Legal Assistance..                                 -
 You may wish to get legal help from a lawyer. If you cannot get legal help,some basic information for people who represent
 themselves is available at www.rnass.govicourtsfselthelo.

 5.Required Information on All Filings:                     -
 The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on
 front of your Answer or Motion to Dismiss. You should refer to yourself as the "Defendant"
                                                          .-.44
          witness Hon. Ju "JD; Fab All 4 nt           Chief Jusfice on             A . 9-D-       SO  ,20,)   .(seal)

          Clerk-Magistrate            i'llPAI                   i
                                 ,NIFY
  Note: The Millibar assigned to the .lItrw by        - •% — - atthe • - • ,   of the brosult should be Indicated on the summons before tt is served on the Defendant




                                                      PROOF OF SERVICE OF PROCESS


I hereby certify that on                   .I served a copy of this summons,together with a copy of the complaint
in this action, on the defendant named in this summons,in the following manner(See Mass. R. Civ. P. 4(d)(1-5)):




                                                                                                                                           ._


            Dated:
                                                                                        Signature:




N.B. TO PROCESS SERVER:
        PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS SOX - 80/11 ON THE ORIGINAL
SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                                           Date:


                                                                                                                                            rev. 1/2019
           Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 3 of 9



                             COMMONWEALTH OF MASSACHUSETTS

     WORCESTER,ss                                     WORCESTER SUPERIOR COURT
                                                      C.A. No.

     JUSTIN SKOWRON,
          Plaintiff

     V.

 C. H.ROBINSON COMPANY and
 TFI LINER,INC.,
       Defendants


                                         COMPLAINT



                                          Th Zanies

 1.        The plaintiff, Justin Skowron (hereinafter "Skowron"),is a resident ofthe

           Commonwealth of Massachusetts and resides in Brimfield, MA.

2.         The defendant, C. H.Robinson Company(hereinafter "C. H. Robinson"),is a duly

           organized foreign corporation doing business within the Commonwealth of

           Massachusetts and has a principal place of business at 14701 Charlson Road,

           Eden Prairie, MN,55347. C. H.Robinson maintains a registered agent,

          Corporation Service Company,at 84 State Street, Boston, MA,02109.

3.        The defendant,TFI Liner,Inc.(hereinafter "TFI Liner")is a duly organized

          foreign corporation doing business within the Commonwealth of Massachusetts

          and has a principal place of business at 415 W 130th Street, Los Angeles,CA,

          90061. TFI maintains a registered agent, Hyun Sik Shin,at the same address.
           Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 4 of 9




                                               The Facts

     4.      On January 27, 2017, Skowron was employed by FlexCon in Spencer, MA.

     5.      On that date, while in the course and scope of his employment with.FlexCon,

             Skowron was operating a forklift inside a tractor trailer.

     6.      Upon information and belief, C. H. Robinson was retained by FlexCon to

            coordinate a deliveryfrom FlexCon to another location.

  7.        Upon information and belief, C. H. Robinson contracted with TFI Liner to make

            the delivery from Flexeon to another location.

 8.         Upon information and belief, the tractor trailer in which Skowron was operating

            the forklift was owned and/or operated by TFI Liner.

 9.         While in the tractor trailer, the trailer suddenly and without warning dropped

           approximately 12 inches.

 10.       The sudden drop caused Skowron to strike his head on the top ofthe forklift.

11.        As a result ofthe drop, Skowron suffered a serious back injury, for which he

           received medical treatment and back surgery.

12.        Skowron continues to suffer from this back injury and continues to receive

           medical treatment for the same.



                       COUNT I — NEGLIGENCE — Co IL Robinson
13.       Skowron hereby re-alleges each and every allegation contained within paragraphs

          1 through 12 as if specifically set forth herein.

14        C. H. Robinson,as a broker and through its agreement with FlexCon, owed a duty

          ofcare to Skowron to provide reasonably skillful services in selecting the

          company charged with the transportation services FlexCon required.
            Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 5 of 9




      15.     C. H. Robinson breached that duty of care when it:

                 a. Failed to provide reasonably skillful services in selecting a transportation

                    company on behalfofFlexCon;

                 b. Failed to hire, train and supervise competent employees and/or

                    subcontractors;

                c. Failed to warn Skowron and/or FlexCon ofthe existence ofa dangerous

                    condition with the trailer.

  16.        As a result of C. H. Robinson's negligence;Skowron was exposed to a dangerous

             condition within the trailer brokered by C. H. Robinson.

  17        As a result of C. H. Robinson's negligence, Skowron was injured when the trailer

            suddenly dropped.

  18.       As a result of his injuries, Skowron has sought and received medical treatment,

            including surgery,and continues to suffer from pain.

 19.        Skowron states the accident, and his resulting injuries and damages were

            proximately caused by C H.Robinson's negligence..

            WHEREFORE,the plaintiff, Justin Skowron,seeksjudgment against the

 defendant and such other and further reliefthat this Honorable Court deems fair and

just.



                          COUNT XX — NEGLIGENCE — TFI Liner

20.     Skowron hereby re-alleges each and every allegation contained within paragraphs

        1 through 19 as ifspecifically set forth herein.

21.     On January 27, 2017,'11.1 Liner owed a duty ofcare to Skowron to operate its

        equipment in a reasonably skillful manner.
         Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 6 of 9




   22.     On January 27,2017,TFI Liner owed a duty ofcare to Skowron to maintain its

           equipment so as to prevent the trailer from suddenly dropping.

   23      On January 27,2017,TFI Liner breached that duty of care when it:

              a. Failed to provide a properly working trailer or other equipment;

              b. Failed to hire,train and supervise competent employees and/or

                 subcontractors to operate the equipment;

              c. Failed to warn Skowron and/or FlexCon ofthe existence of a dangerous

                 condition with the TFI Liner's trailer.

  24.     As a result of TFI Liner's negligence, Skowron was exposed to a dangerous

          condition within the trailer owned and/or operated by TFI Liner.

 2g.     As a result ofTEl Liner's negligence, Skowron was injured when the trailer

         suddenly dropped.

 26.     Asa result of his injuries, Skowron has sought and received medical treatment,

         including surgery, and continues to sufferfrom pain.

 27.     Skowron states the accident, and his resulting injuries and damages were

         proximately caused by TFI Liner's negligence.

         WHEREFORE,the plaintiff, Justin Skowron,seeksjudgment against the

defendant and such other and further reliefthat this Honorable Court deems fair and

just.
                               REQUEST FOR JURY TRIAL

        The plaintiff, Justin Skowron, respectfully requests ajury trial on all issues

pleaded or to be pleaded.
    Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 7 of 9




                                  Respectfully Submitted,
                                  Justin Skowron,
                                  By his attorneys,



                                  Jacques N. Parenteau, BBO# 559745
                                 jp@nesubro.com
                                  Diana D. O'Hara, BBO# 642384
                                 do@nesubro.com
                                 Laura A. Demerle, BBO# 645690
                                 ld@nesubro.com
                                 Parenteau & O'Hara,P.C.
                                 1661 Worcester Road, Suite 204
                                 Framingham, MA 01701
                                (508)232-6267
Dated:
                      Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 8 of 9
                                            DOCKET NUMBER
                                                                    Trial Court of Massachusetts
             CIVIL ACTION COVER SHEET
                                                                    The Superior Court                                                                                       Vi
      PLAINTIFF(S):         JUstin Shownin                                                                           COUNTY
                                                                                                                                 Worcester
      ADDRESS:              34 Dix Hill Road

      Brimfield, MA 01010                                                                 .DEFENDANT(S):       C. H. Robinson Company and TFI Liner, Inc.



     ATTORNEY:           • Laura A. Demerle,Esq.

     ADDRESS:               Parenteau & O'Hara, P.C.                                      ADDRESS:

     1661 Worcester      SUlte 204 -                                                      C.H. Robinson 7 cip cprpoigtion Service Company,84 State St, Beaten, MA,02109

     Framingham, MA 01701                                                                 TFI Liner - yo Hyuti Sik Shin,416 W. 130th St, Los Angeles, CA,Soost

     BBC:                 645690
                                                       TYPE OF ACTION AND TRACK DESIGNATION(see reverse side)
                  CODE NO                          TYPE OF ACTION (specify)                            TRACK                   HAS A JURY CLAIM BEEN
            B04                           Negligence - Personal.Injur
                                                                    y.                                                         El YES     n NO
      •If"Other"*ea!describe:
                  Is there a Stalin                c.93A?                                           is thisa dass action tinder MOSS.It Civ.P.:231
                      YES                                                                                ,- .E1 YES       1::] NO              •
                                                         -STATEMENT OF DAMAGES PURSUANT f401.c. 212,§3A.
   The f011oWing is a full, itemized and detailed statement ofthe facts on which the undersigned plaintiff or plaintiffs counsel relies to deterthine money damages.
   For thli form, disregard double bi.trabledeititige claims"; indicate single damage's Only.

                                                                                      TORT.CLAIMS
                              .           •                              (attach addititimil heets'as necessary)
   A. Documented medical expensesto date:
            1.Total hOsPital'aiperiSedf •
           2. Total daptbi:ekaaniiiis
           3.tdtil.14ail6i371104'450Mes
           4 Total physical tfiaTtabypiPenies
           5.Totii Other expeniei(deadiiibelow)
   Total Medical Dimages are'pending -Plialntiff is still treating:.                                                                        • Subtotal(A): ,;         • .-
  B. DOcUrnent4lOst:wages and;ObinOnsatiOn to date
  C.600.imenied 041:friitidaaiaitakto'Claig
  D. ReaSonSblY-411.60004 future rriktficti and hospital expenses.-
  E. iteaionabli.ibilidhated.Qt*ecie
  F. Other documented
                    • items of damages(describe below)

 G. Briefly desCribe plaintiffs injury, including the nature and extent of injury:
 Plaintiff suffered aback injury which required surgery as result of the defendantt negligende. The plaintiff continues to
                                                                                                                                              TOTAL(A-F):$76,157.11+
  suffer back pain and continues to treat. His worker's compensation case is still.open.

                                                                        CONTRACT CLAIMS
                                                              (attach additiOnal sheete as necessary)
  E   This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
 Provide a detailed description of claim(s):
                                                                                                                                        TOTAL:$


SigOtuN ofAttorney!Unrepresented MOW:X                                                                                                         9#0:- I/17/2Z
RELATED'ACTIONS::Please provide theccate number(Cate,namei'aii                           batiritybrany related actions pending in the Superrto n.



                                               CERTIFICATION .PURSUANT to.S4c.RULE 1:18
I hereby certify that I have complied with rerjuirementa of Rule 5 ofthe Supreire Judicial Court UniformRules on Dispute Resolution(SJC
Rule 1:18) requiring that I provide my clients with infOrMatIon about courtconnected ditpute resolution services and discuss With them the
advantages and disadvantages of the Various methods of disPute resolution:
Signature of Attorney'of Reaeird:. X                                                                                                          Date: 1 isitzt
                                                                                                                                                           )
                                    Case 4:20-cv-10276-TSH Document 1-2 Filed 02/12/20 Page 9 of 9
              b.-
.. '                                                           DOCKET NUMBER
                                                                                                     Trial Court of Massachusetts                                                      &,
                     CIVIL TRACKING ORDER
                       (STANDING ORDER 1- 88)                  2085CV00064g                          The Superior Court                                                            li
      CASE NAME:
                                                                                                      Dennis P. McManus, Clerk of Courts
             Skowron, Justin vs. C.H. Robinson Company et al

      TO:    Laura A Demerle, Esq.                                                                   COURT NAME & ADDRESS

             Parenteau & O'Hara, P.C.                                                                 Worcester County Superior Court
                                                                                                      225 Main Street
              1661 Worcester Rd
                                                                                                      Worcester, MA 01608
             Suite 204
             Framingham, MA 01701

                                                          TRACKING ORDER - F - Fast Track
                         You are hereby notified that this case is on the track referenced above as per Superior Court Standing
         Order 1-88. The order requires that the various stages of litigation described below must be completed not later
         than the deadlines indicated.


                         STAGES OF LITIGATION                                                            DEADLINE

                                                                                         SERVED BY                       FILED BY                          HEARD BY

                                                                                                 :,
         Service of process made and return filed with the Court                                      • .;              04/16/2020                 • .•x.                 ' '•
                                                                                           — .:4*.r.•   :-.-;
         Response to the complaint filed (also see MRCP 12)                              '••                            05/18/2020
                                                                                                                                                         , ,. ., .,.,, ,•::==   r.,
                                                                                                AT             t'
                                                                                     •                     ,                                                             ,..     ,:.
         All motions under MRCP 12, 19, and 20                                           05/18/2020                     06/15/2020                        07/15/2020

        All motions under MRCP 15                                                        05/18/2020                     06/15/2020                        07/15/2020
        All discovery requests and depositions served and non-expert                                                              ie               ;,;            -      .k.`
        depositions completed                                        ,                   11/12/2020                 5    _     , ..    ,       :               4.
                                                                                                                        i ';    - , 4- ).: , •    ; e..
                                                                                                                                      : t-.i •,,; ,.:
        All motions under MRCP 56                                                        12/14/2020                     01/11/2021   f 2 !i
                                                                                                                                      r           F
                                                                                                                                               ,
                                                                                 _                     .: .-
        Final pre-trial conference held and/or firm trial date set                         ,.                           .•    r
                                                                                                                              ,        ,   ,
                                                                                                                                                         05/11/2021

       Case shall be resolved and judgment shall issue by                        ,,, .,'•        - -,: A            r        . :,.. , , 01/17/2022




    The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
    Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
    This case is assigned to



  DATE ISSUED                           ASSISTANT CLERK
                                                                                                                                      PHONE

      01/17/2020                           Gall Dempsey                                                                                    (508)831-2364
Date/Time Printed: 01-17-2020 0928,49
                                                                                                                                                                        SCV0261 08/2018
